Mr. Justice Fisher
delivered the opinion of the court.
This was a motion by the sheriff in the circuit court of Holmes county, asking instructions for the application of money, by virtue of two attachments against the estate of William Dinkins.
The first was issued at the suit of the plaintiffs, upon an ordinary debt due to the plaintiffs, on the ground that Dinkins was about to remove his effects, &c.
The other was a distress for rent due to Jordan. The sheriff" supposing the property to be of a perishable nature, sold it soon after the levy, according to the provisions of the statute on that subject. Both writs were returned into the circuit court, and judgment rendered on both for the plaintiffs therein. After judgment and execution, the sheriff brought the money into court, and asked the court to direct its application; there not being enough to satisfy both demands. The court directed it to be applied to the attachment for rent, on the ground, we suppose, that the tenant’s goods were first liable for that purpose.
It is insisted on behalf of the plaintiffs in error, that the judgment of the circuit court in the. attachment for rent was void, *98as the defendant therein did not replevy the goods, or in any other manner question the validity of the distress. We think this view of the question entirely correct. But it does not follow that because the court erroneously took jurisdiction of the matter, the goods were released from the attachment for rent, or that the officer whose duty it was to sell them as provided by the second section of the act of 1822, Hutch. Code, 808, was relieved from discharging his duty by selling the property and applying the money to the payment of the rent, or as much as might be necessary for that purpose. The point was fully established by producing the attachment and papers connected therewith. The attachment conferred on the sheriff power to sell the property ; and the law made it first liable to the payment of the rent due from the tenant to the landlord. If the court had no power to render the judgment, its action was simply void, but did not in the least change the rights of the parties, if their remedies were complete without a judgment.
The court, however, erred in appropriating money to pay the costs of the attachment for rent in the circuit court. The plaintiff in that action had no right to the costs, as his proceeding was void. He was only entitled to his rent, and the sheriff to the costs for levying and selling the property, &c.
For this error the judgment will be reversed, and the cause remanded.